Title: To James Madison from Samuel Blodget, 11 April 1810
From: Blodget, Samuel
To: Madison, James


Respected Sir11th of April [1810]
On observing to several friends in Congress (who are in favour of a renewal of the Charter to the Bank U S & on the terms They have offerd to Congress as they are expressed in the report through a committee Published this day in the National intelligencer)
That a much better plan could be carried into effect with or without the junction with the Old Bank, I was called on for a Sketch of a Bill which for the importance of the subject, I have taken the Liberty to enclose for your inspection, well knowing that it is still imperfect. My reason for altering the Share to 300 Dollrs. is that it may answer for a remittance at one hundred Pounds Sterling the Share to serve hereafter in lieu of Specie remittances, & this hint I derived from conversation with Alexr Barring, when he was last in this City. $444. dollrs will be the lowest price of this stock in Europe as soon as the Law is passed, for it is now at 35 pr Cent advance, and on the apprehension of a disolution of the Bank, the highest rate of our shares in London has been 55 pr Cent advance soon after the last sales U S @ 45 pr Cent. I am with unalterable esteem & respect your Obedt Servant
S Blodget
